In this action to quiet title plaintiff was awarded judgment in keeping with the allegations and prayer of his complaint. The defendants have appealed from the judgment and from an order denying a new trial upon a statement of the case.
The alleged insufficiency of the evidence to justify the trial court's findings of fact is the only point made in support of the appeal.
The point cannot be considered. The statement of the case before us contains no specification nor attempted specification *Page 92 
of the particulars in which it is claimed that the evidence is insufficient to justify the findings and decision. This being so, the settled statement of the case could not be rightfully resorted to in the court below upon the hearing of the motion for a new trial in so far as the insufficiency of the evidence to support the findings is concerned; nor can this court resort to such statement either upon the appeal from the judgment or the order denying a new trial, for the purpose of determining the sufficiency of the evidence to support the findings. (Winterburn v. Chambers, 91 Cal. 170-185, [27 P. 658]; Matterof Baker, 153 Cal. 537, 542, [96 P. 12].)
The findings, assuming them to be correct — as we must — fully support the judgment.
The judgment and order appealed from are affirmed.
Kerrigan, J., and Richards, J., concurred.